
















--------------------------------------------------------------------------------







GUARANTY OF RECOURSE OBLIGATIONS




made by




AMERICAN REALTY CAPITAL
OPERATING PARTNERSHIP II, L.P.,
as Guarantor,




in favor of


CAPITAL ONE, NATIONAL ASSOCIATION




Dated as of March 21, 2012









--------------------------------------------------------------------------------












--------------------------------------------------------------------------------



GUARANTY OF RECOURSE OBLIGATIONS
This GUARANTY OF RECOURSE OBLIGATIONS (this “Guaranty”), dated as of March ___,
2012, made by AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP II, L.P., a Delaware
limited partnership, having an address at 405 Park Avenue, 15th Floor, New York,
New York 10022 (“Guarantor”), in favor of CAPITAL ONE, NATIONAL ASSOCIATION
(together with its successors and assigns, hereinafter referred to as “Lender”),
having an address at 275 Broadhollow Road, Melville, New York 11747.
R E C I T A L S:
1.    Pursuant to that certain Loan Agreement dated as of the date hereof (as
the same may be amended, modified, supplemented or replaced from time to time,
the “Loan Agreement”) between ARC FECHLNY001, LLC (“Borrower”) and Lender,
Lender has agreed to make certain loans (collectively, the “Loan”) to Borrower
in an aggregate principal amount of $14,625,000, subject to the terms and
conditions of the Loan Agreement;
2.    As a condition to Lender’s making the Loan, Lender is requiring that
Guarantor execute and deliver to Lender this Guaranty; and
3.    Guarantor hereby acknowledges that Guarantor will materially benefit from
Lender’s agreeing to make the Loan;
NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of Lender to make the Loan
pursuant to the Loan Agreement, Guarantor hereby agrees, covenants, represents
and warrants to Lender as follows:
1.Definitions
All capitalized terms used and not defined herein shall have the respective
meanings given such terms in the Loan Agreement.
The term “Guaranteed Obligations” means (i) Borrower’s Recourse Liabilities and
(ii) from and after the date that any Springing Recourse Event occurs, payment
of all the Debt as and when the same is due in accordance with the Loan
Documents (and whether accrued prior to, on or after such date) and (iii) any
termination fees, breakage costs, expenses, if any, or other similar amounts
payable by Borrower in connection with the early termination of any Swap
Agreement or resulting from a “Default” of Borrower or the occurrence of an
Additional Termination Event (as defined in the Swap Agreement) caused by
Borrower under any Swap Agreement.



--------------------------------------------------------------------------------



2.    Guaranty.
Guarantor hereby irrevocably, absolutely and unconditionally guarantees to
Lender the full, prompt and complete payment when due of the Guaranteed
Obligations.
All sums payable to Lender under this Guaranty shall be payable on demand and
without reduction for any offset, claim, counterclaim or defense.
Guarantor hereby agrees to indemnify, defend and save harmless Lender from and
against any and all costs, losses, liabilities, claims, causes of action,
expenses and damages, including reasonable attorneys’ fees and disbursements,
which Lender may suffer or which otherwise may arise by reason of Borrower’s
failure to pay any of the Guaranteed Obligations when due, irrespective of
whether such costs, losses, liabilities, claims, causes of action, expenses or
damages are incurred by Lender prior or subsequent to (i) Lender’s declaring the
Principal, interest and other sums evidenced or secured by the Loan Documents to
be due and payable, (ii) the commencement or completion of a judicial or
non-judicial foreclosure of the Mortgage, or (iii) the conveyance of all or any
portion of the Property by deed-in-lieu of foreclosure.
Guarantor agrees that no portion of any sums applied (other than sums received
from Guarantor in full or partial satisfaction of its obligations hereunder),
from time to time, in reduction of the Debt shall be deemed to have been applied
in reduction of the Guaranteed Obligations until such time as the Debt has been
paid in full, or Guarantor shall have made the full payment required hereunder,
it being the intention hereof that the Guaranteed Obligations shall be the last
portion of the Debt to be deemed satisfied.
3.    Representations and Warranties. Guarantor hereby represents and warrants
to Lender as follows (which representations and warranties shall be given as of
the date hereof and shall survive the execution and delivery of this Guaranty):
Organization, Authority and Execution. Guarantor is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has all necessary power and authority to conduct its business as
presently conducted and to enter into and perform this Guaranty and all other
agreements and instruments to be executed by it in connection herewith. This
Guaranty has been duly executed and delivered by Guarantor.
Enforceability. This Guaranty constitutes a legal, valid and binding obligation
of Guarantor, enforceable against Guarantor in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally.



--------------------------------------------------------------------------------



No Violation. The execution, delivery and performance by Guarantor of its
obligations under this Guaranty has been duly authorized by all necessary
action, and do not and will not violate any law, regulation, order, writ,
injunction or decree of any court or governmental body, agency or other
instrumentality applicable to Guarantor, or result in a breach of any of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation or imposition of any mortgage, lien, charge or encumbrance of any
nature whatsoever upon any of the assets of Guarantor pursuant to the terms of
Guarantor’s organizational documents, or any mortgage, indenture, agreement or
instrument to which Guarantor is a party or by which it or any of its properties
is bound. Guarantor is not in default under any other guaranty which it has
provided to Lender.
No Litigation. There are no actions, suits or proceedings at law or at equity
pending or, to Guarantor’s actual knowledge, threatened in writing against or
affecting Guarantor which involve or might involve the validity or
enforceability of this Guaranty or which might materially adversely affect the
financial condition of Guarantor or the ability of Guarantor to perform any of
its obligations under this Guaranty. Guarantor is not in default beyond any
applicable grace or cure period with respect to any order, writ, injunction,
decree or demand of any Governmental Authority which might materially adversely
affect the financial condition of Guarantor or the ability of Guarantor to
perform any of its obligations under this Guaranty.
Consents. All consents, approvals, orders or authorizations of, or
registrations, declarations or filings with, all Governmental Authorities
(collectively, the “Consents”) that are required in connection with the valid
execution, delivery and performance by Guarantor of this Guaranty have been
obtained and Guarantor agrees that all Consents required in connection with the
carrying out or performance of any of Guarantor’s obligations under this
Guaranty will be obtained when required.
Financial Statements and Other Information. All financial statements of
Guarantor heretofore delivered to Lender are true and correct in all material
respects and fairly present the financial condition of Guarantor as of the
respective dates thereof, and no materially adverse change has occurred in the
financial conditions reflected therein since the respective dates thereof. None
of the aforesaid financial statements or any certificate or written statement
furnished to Lender by or on behalf of Guarantor in connection with the
transactions contemplated hereby, and none of the representations and warranties
in this Guaranty contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein not misleading. Guarantor is not insolvent within the meaning
of the United States Bankruptcy Code or any other applicable law, code or
regulation and the execution, delivery and performance of this Guaranty will not
render Guarantor insolvent.
Consideration. Guarantor is the owner, directly or indirectly, of all of the
legal and beneficial equity interests in Borrower.



--------------------------------------------------------------------------------



4.    Financial Statements. Guarantor shall deliver to Lender, (a) within
ninety (90) days after the end of each fiscal year of Guarantor, a complete copy
of Guarantor’s annual financial statements audited by a “big four” accounting
firm or another independent certified public accountant reasonably acceptable to
Lender, (b) within thirty (30) days after the end of each fiscal quarter of
Guarantor, financial statements (including a balance sheet as of the end of such
fiscal quarter and a statement of income and expense for such fiscal quarter)
certified by the chief financial officer of Guarantor and in form, content,
level of detail and scope reasonably satisfactory to Lender, and (c) twenty (20)
days after request by Lender, such other financial information with respect to
Guarantor as Lender may reasonably request.
5.    Unconditional Character of Obligations of Guarantor.
The obligations of Guarantor hereunder shall be irrevocable, absolute and
unconditional, irrespective of the validity, regularity or enforceability, in
whole or in part, of the other Loan Documents or any provision thereof, or the
absence of any action to enforce the same, any waiver or consent with respect to
any provision thereof, the recovery of any judgment against Borrower, Guarantor
or any other Person or any action to enforce the same, any failure or delay in
the enforcement of the obligations of Borrower under the other Loan Documents or
Guarantor under this Guaranty, or any setoff or counterclaim, and irrespective
of any other circumstances which might otherwise limit recourse against
Guarantor by Lender or constitute a legal or equitable discharge or defense of a
guarantor or surety. Lender may enforce the obligations of Guarantor under this
Guaranty by a proceeding at law, in equity or otherwise, independent of any loan
foreclosure or similar proceeding or any deficiency action against Borrower or
any other Person at any time, either before or after an action against the
Property or any part thereof, Borrower or any other Person. This Guaranty is a
guaranty of payment and performance and not merely a guaranty of collection.
Guarantor waives diligence, notice of acceptance of this Guaranty, filing of
claims with any court, any proceeding to enforce any provision of any other Loan
Document, against Guarantor, Borrower or any other Person, any right to require
a proceeding first against Borrower or any other Person, or to exhaust any
security (including, without limitation, the Property) for the performance of
the Guaranteed Obligations or any other obligations of Borrower or any other
Person, or any protest, presentment, notice of default or other notice or demand
whatsoever (except to the extent expressly provided to the contrary in this
Guaranty).
The obligations of Guarantor under this Guaranty, and the rights of Lender to
enforce the same by proceedings, whether by action at law, suit in equity or
otherwise, shall not be in any way affected by any of the following:
any insolvency, bankruptcy, liquidation, reorganization, readjustment,
composition, dissolution, receivership, conservatorship, winding up or other
similar proceeding involving or affecting Borrower, the Property or any part
thereof, Guarantor or any other Person;



--------------------------------------------------------------------------------



any failure by Lender or any other Person, whether or not without fault on its
part, to perform or comply with any of the terms of the Loan Agreement, or any
other Loan Documents, or any document or instrument relating thereto;
the sale, transfer or conveyance of the Property or any interest therein to any
Person, whether now or hereafter having or acquiring an interest in the Property
or any interest therein and whether or not pursuant to any foreclosure, trustee
sale or similar proceeding against Borrower or the Property or any interest
therein;
the conveyance to Lender, any Affiliate of Lender or Lender’s nominee of the
Property or any interest therein by a deed-in-lieu of foreclosure;
the release of Borrower or any other Person from the performance or observance
of any of the agreements, covenants, terms or conditions contained in any of the
Loan Documents by operation of law or otherwise; or
the release in whole or in part of any collateral for any or all Guaranteed
Obligations or for the Loan or any portion thereof.
Except as otherwise specifically provided in this Guaranty, Guarantor hereby
expressly and irrevocably waives all defenses in an action brought by Lender to
enforce this Guaranty based on claims of waiver, release, surrender, alteration
or compromise and all setoffs, reductions, or impairments, whether arising
hereunder or otherwise.
Lender may deal with Borrower and Affiliates of Borrower in the same manner and
as freely as if this Guaranty did not exist and shall be entitled, among other
things, to grant Borrower or any other Person such extension or extensions of
time to perform any act or acts as may be deemed advisable by Lender, at any
time and from time to time, without terminating, affecting or impairing the
validity of this Guaranty or the obligations of Guarantor hereunder.
No compromise, alteration, amendment, modification, extension, renewal, release
or other change of, or waiver, consent, delay, omission, failure to act or other
action with respect to, any liability or obligation under or with respect to, or
of any of the terms, covenants or conditions of, the Loan Documents shall in any
way alter, impair or affect any of the obligations of Guarantor hereunder, and
Guarantor agrees that if any Loan Document are modified with Lender’s consent,
the Guaranteed Obligations shall automatically be deemed modified to include
such modifications.
Lender may proceed to protect and enforce any or all of its rights under this
Guaranty by suit in equity or action at law, whether for the specific
performance of any covenants or agreements contained in this Guaranty or
otherwise, or to take any action authorized or permitted under applicable law,
and shall be entitled to require and enforce the performance of all acts and
things required to be performed hereunder by Guarantor. Each and every remedy of
Lender shall, to the extent permitted by law, be cumulative and shall be in
addition to any other remedy given hereunder or now or hereafter existing at law
or in equity.



--------------------------------------------------------------------------------



No waiver shall be deemed to have been made by Lender of any rights hereunder
unless the same shall be in writing and signed by Lender, and any such waiver
shall be a waiver only with respect to the specific matter involved and shall in
no way impair the rights of Lender or the obligations of Guarantor to Lender in
any other respect or at any other time.
At the option of Lender, Guarantor may be joined in any action or proceeding
commenced by Lender against Borrower in connection with or based upon any other
Loan Documents and recovery may be had against Guarantor in such action or
proceeding or in any independent action or proceeding against Guarantor to the
extent of Guarantor’s liability hereunder, without any requirement that Lender
first assert, prosecute or exhaust any remedy or claim against Borrower or any
other Person, or any security for the obligations of Borrower or any other
Person.
Guarantor agrees that this Guaranty shall continue to be effective or shall be
reinstated, as the case may be, if at any time any payment is made by Borrower
or Guarantor to Lender and such payment is rescinded or must otherwise be
returned by Lender (as determined by Lender in its sole and absolute discretion)
upon insolvency, bankruptcy, liquidation, reorganization, readjustment,
composition, dissolution, receivership, conservatorship, winding up or other
similar proceeding involving or affecting Borrower or Guarantor, all as though
such payment had not been made.
In the event that Guarantor shall advance or become obligated to pay any sums
under this Guaranty or in connection with the Guaranteed Obligations or in the
event that for any reason whatsoever Borrower or any subsequent owner of the
Property or any part thereof is now, or shall hereafter become, indebted to
Guarantor, Guarantor agrees that (i) the amount of such sums and of such
indebtedness and all interest thereon shall at all times be subordinate as to
lien, the time of payment and in all other respects to all sums, including
principal and interest and other amounts, at any time owed to Lender under the
Loan Documents, and (ii) Guarantor shall not be entitled to enforce or receive
payment thereof until all principal, Interest and other sums due pursuant to the
Loan Documents have been paid in full. Nothing herein contained is intended or
shall be construed to give Guarantor any right of subrogation in or under the
Loan Documents or any right to participate in any way therein, or in the right,
title or interest of Lender in or to any collateral for the Loan,
notwithstanding any payments made by Guarantor under this Guaranty, until the
actual and irrevocable receipt by Lender of payment in full of all principal,
interest and other sums due with respect to the Loan or otherwise payable under
the Loan Documents. If any amount shall be paid to Guarantor on account of such
subrogation rights at any time when any such sums due and owing to Lender shall
not have been fully paid, such amount shall be paid by Guarantor to Lender for
credit and application against such sums due and owing to Lender.
Guarantor’s obligations hereunder shall survive a foreclosure, deed-in-lieu of
foreclosure or similar proceeding involving the Property and the exercise by
Lender of any of all of its remedies pursuant to the Loan Documents.
6.    Reserved.



--------------------------------------------------------------------------------



7.    Entire Agreement/Amendments. This instrument represents the entire
agreement between the parties with respect to the subject matter hereof. The
terms of this Guaranty shall not be waived, altered, modified, amended,
supplemented or terminated in any manner whatsoever except by written instrument
signed by Lender and Guarantor.
8.    Successors and Assigns. This Guaranty shall be binding upon Guarantor and
Guarantor’s estate, heirs, personal representatives, successors and assigns, may
not be assigned or delegated by Guarantor and shall inure to the benefit of
Lender and its successors and assigns.
9.    Applicable Law and Consent to Jurisdiction. This Guaranty shall be
governed by, and construed in accordance with, the substantive laws of the State
of New York. Guarantor irrevocably (a) agrees that any suit, action or other
legal proceeding arising out of or relating to this Guaranty may be brought in a
court of record in the City and County of New York or in the Courts of the
United States of America located in the County of New York, (b) consents to the
jurisdiction of each such court in any such suit, action or proceeding and
(c) waives any objection which it may have to the laying of venue of any such
suit, action or proceeding in any of such courts and any claim that any such
suit, action or proceeding has been brought in an inconvenient forum.
10.    Section Headings. The headings of the sections and paragraphs of this
Guaranty have been inserted for convenience of reference only and shall in no
way define, modify, limit or amplify any of the terms or provisions hereof.
11.    Severability. Any provision of this Guaranty which may be determined by
any competent authority to be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. To
the extent permitted by applicable law, Guarantor hereby waives any provision of
law which renders any provision hereof prohibited or unenforceable in any
respect.
12.    Waiver of Trial by Jury. GUARANTOR HEREBY WAIVES THE RIGHT OF TRIAL BY
JURY IN ANY LITIGATION, ACTION OR PROCEEDING ARISING HEREUNDER OR IN CONNECTION
THEREWITH.
13.    Other Guaranties. The obligations of Guarantor hereunder are separate and
distinct from, and in addition to, the obligations of Guarantor now or hereafter
arising under any other guaranties, pursuant to which Guarantor has guaranteed
payment and performance of certain other obligations of Borrower described
therein.



--------------------------------------------------------------------------------



14.    Notices. All notices, consents, approvals and requests required or
permitted hereunder (a “Notice”) shall be given in writing and shall be
effective for all purposes if either hand delivered with receipt acknowledged,
or by a nationally recognized overnight delivery service (such as Federal
Express), or by certified or registered United States mail, return receipt
requested, postage prepaid, or by facsimile and confirmed by facsimile answer
back, in each case addressed as follows (or to such other address or Person as a
party shall designate from time to time by notice to the other party): If to
Lender: Capital One, National Association, 90 Park Avenue, New York, New York
10016, Attention: Paul Verdi, Senior Vice President, with a copy to: Farrell
Fritz, P.C., 1320 RXR Plaza, Uniondale, New York 11556‑1320, Attention:
Christopher P. Daly, Esq.; if to Guarantor: American Realty Capital Operating
Partnership II, L.P., 405 Park Avenue, 15th Floor, New York, New York 10022,
Attention: General Counsel. A notice shall be deemed to have been given: in the
case of hand delivery, at the time of delivery; in the case of registered or
certified mail, when delivered or the first attempted delivery on a Business
Day; or in the case of overnight delivery, upon the first attempted delivery on
a Business Day.
15.    Guarantor’s Receipt of Loan Documents. Guarantor by its execution hereof
acknowledges receipt of true copies of all of the Loan Documents, the terms and
conditions of which are hereby incorporated herein by reference.
16.    Interest; Expenses.
If Guarantor fails to pay all or any sums due hereunder within ten (10) days
following demand by Lender, the amount of such sums payable by Guarantor to
Lender shall bear interest from the date of demand until paid at the Default
Rate in effect from time to time.
Guarantor hereby agrees to pay all costs, charges and expenses, including
reasonable attorneys’ fees and disbursements, that may be incurred by Lender in
enforcing the covenants, agreements, obligations and liabilities of Guarantor
under this Guaranty.
17.    Joint and Several Obligations. If Guarantor consists of more than one
Person, each such Person shall have joint and several liability for the
obligations of Guarantor hereunder.



--------------------------------------------------------------------------------



18.    Specific Limitation on Guaranty and Indemnity Obligations. Guarantor and
Lender hereby confirm that it is the intention of Guarantor and Lender that this
Guaranty not constitute a fraudulent transfer or fraudulent conveyance (a
“Fraudulent Conveyance”) under the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act or any other debtor relief law or insolvency law (whether
statutory, common law, case law or otherwise) or any jurisdiction whatsoever
(collectively, the “Bankruptcy Laws”). To give effect to the foregoing intention
of Guarantor and Lender, each of such parties hereby irrevocably agrees that the
Guaranteed Obligations shall be limited to (but shall not be less than) such
maximum amount as will, after giving effect to the maximum amount of such
obligations and all other liabilities (whether contingent or otherwise) of
Guarantor that are relevant under such Bankruptcy Laws, result in the Guaranteed
Obligations not constituting a Fraudulent Conveyance under the Bankruptcy Laws,
as of the date of execution and delivery of this Guaranty.


(NEXT PAGE IS SIGNATURE PAGE)






IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.


AMERICAN REALTY CAPITAL
OPERATING PARTNERSHIP II, L.P.






By:________________________________
Name:    Jesse C. Galloway
Title:    Secretary






STATE OF NEW YORK    )
) SS.:
COUNTY OF     )


On the ____ day of ________ in the year 2012 before me, the undersigned,
personally appeared Jesse C. Galloway, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument, and acknowledged to me that he executed the same in
his capacity, and that by his signature on the instrument, the individual, or
the person upon behalf of which the individual acted, executed the instrument.


___________________________________
Notary Public



